DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al (U.S. PGPub # 2012/0146636).
Regarding Independent Claim 1, Hoyt teaches:
A novel assembled nuclear magnetic resonance (NMR) sample tube, comprising 
a common NMR sample tube (fig. 1a-c element 1 and paragraphs 0030-0035.), 
a first open-top screw cap and a second open-top screw cap (Fig. 1a-c Elements 4, 5 & 8 and paragraphs 0033-0035.), 
wherein the first screw cap is sleeved on the common NMR sample tube (Fig. 1a-c Element 1 & 5 and paragraphs 0033-0035.), and 
an open end of the first screw cap is tightly connected to an outer wall of the common NMR sample tube through an O-shaped rubber ring (Fig. 1a-c Elements 1, 5, & 9 and paragraphs 0033-0035.); 
a short tube is sleeved on the common NMR sample tube (Fig. 1a-c Elements 1, 5, & 6 and paragraphs 0033-0035.), two ends of the short tube are provided with screw threads (Fig. 1a-c Element 6 and paragraphs 0033-0035. See threaded ends of Element 6.), and the screw thread at the bottom of the short tube is in threaded connection with the first screw cap (Fig. 1a-c Elements 5 & 6 and paragraphs 0033-0035.); 
the top of the common NMR sample tube is flush with the top of the screw thread at the upper end of the short tube (Fig. 1a-c Elements 1 & 6 and 
the second screw cap is in threaded connection with the screw thread on the top of the short tube (Fig. 1a-c Elements 6 & 8 and paragraphs 0033-0035.); and 
the silicone rubber septum is located between the open end of the second screw cap and the screw thread on the top of the short tube (Fig. 1a-c Elements 10-12 and paragraphs 0033-0035.).

    PNG
    media_image1.png
    488
    250
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    444
    386
    media_image2.png
    Greyscale

Hoyt does not explicitly teach that the screw thread on the top of the short tube is sealed with a silicone rubber septum
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the septum be made of silicone rubber because that material is inert, cheap, and able to conform to any desired shape.
Regarding Claim 2, Hoyt teaches or makes obvious all elements of claim 1, upon which this claim depends.
Hoyt may not explicitly teach a length of the short tube is 15-30 mm, and an outer diameter of a middle portion of the short tube is 12 mm.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have a length of the short tube is 15-30 mm, and an outer diameter of a middle portion of the short tube is 12 mm because this is a design change that would optimize the system for a given experiment. This is an optimization that allows one to tailor the sample tube to a desired experiment. See MPEP Section 2144.04 IV A-B. 
Regarding Claim 3, Hoyt teaches or makes obvious all elements of claim 1, upon which this claim depends.
Hoyt may not explicitly teach the screw threads on both ends of the short tube are 8-425 screw threads, and the first screw cap and the second screw cap both are 8-425 open-top screw caps.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the screw threads on both ends of the short tube are 8-425 screw threads, and the first screw cap and the second screw cap both are 8-425 open-top screw caps because change that would optimize the system for a given experiment. This is an optimization that allows one to tailor the sample tube to a desired experiment. See MPEP Section 2144.04 IV A-B.
Regarding Claim 4,
Hoyt may not explicitly teach the O-shaped rubber ring has an inner diameter of 4.5 mm and a wall thickness of 1.78 mm.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the O-shaped rubber ring has an inner diameter of 4.5 mm and a wall thickness of 1.78 mm because change that would optimize the system for a given experiment. This is an optimization that allows one to tailor the sample tube to a desired experiment. See MPEP Section 2144.04 IV A-B.
Regarding Claim 5, Hoyt teaches or makes obvious all elements of claim 1, upon which this claim depends.
Hoyt teaches the common NMR sample tube is an NMR sample tube with an outer diameter of 5 mm (See paragraph 0006.).
Regarding Claim 6, Hoyt teaches or makes obvious all elements of claim 1, upon which this claim depends.
Hoyt teaches an outer diameter of the silicone rubber septum is 8 mm (See the ranges disclosed in paragraphs 0006, 0007, 0039, 0040, 0042, and elsewhere wherein the ranges disclosed encompass the claimed values.), and one side of the silicone rubber septum is made of polytetrafluoroethylene (Paragraph 0034.).
Regarding Claim 7,
An assembly method of a novel assembled NMR sample tube, comprising the following steps: 
step 1: downwardly sleeving a top open end of a first screw cap on a common NMR sample tube (Fig. 1a-c Elements 4, 5, & 8 and paragraphs 0033-0035.), 
step 2: sleeving a short tube on the common NMR sample tube, and loosely screwing a screw thread at the lower end of the short tube into the first screw cap (Fig. 1a-c Elements 1, 4, 5, 6, & 8 and paragraphs 0033-0035.); 
step 3: adjusting positions of the short tube, the O-shaped rubber ring and the first screw cap on the common NMR sample tube until an upper edge of a screw thread on the top of the short tube is flush with the top of the common NMR sample tube (Fig. 1a-c Elements 1, 4, 5, & 6 and paragraphs 0033-0035.), and then tightening the first screw cap, so that the short tube, the first screw cap and the O-shaped rubber ring are tightly fixed on the common NMR sample tube (Fig. 1a-c Elements 4 & 5 and paragraphs 0033-0035.); and 
step 4: placing a silicone rubber septum on the screw thread on the top of the short tube (Fig. 1a-c Elements 4 & 5 and paragraphs 0033-0035.), then screwing a second screw cap into the screw thread on the top of the short tube until a top opening of the second screw cap is internally tightly connected to the silicon rubber septum (Fig. 1a-c Elements 8 and paragraphs 0033-0035.), and an upper end of the common NMR sample tube is tightly bonded to the silicone rubber septum to complete assembly (Fig. 1a-c Elements 8 and paragraphs 0033-0035.).
Hoyt does not explicitly teach that 
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the septum be made of silicone rubber because that material is inert, cheap, and able to conform to any desired shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represent analogous art and teach some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858